COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   MEMORANDUM ORDER

Appellate case name:     Harry W. Sturges v. Suntrust Mortgage, Inc.

Appellate case number:   01-14-00865-CV

Trial court case number: CV-0071918

Trial court:             County Court at Law No 1 of Galveston County

       On November 25, 2014, appellee timely filed an objection to our order of November 24,
2014 referring the parties to mediation. We GRANT the objection and vacate our mediation
order of November 24, 2014.
       It is so ORDERED.

Judge’s signature: ___/s/ Harvey Brown
                        X Acting for the Court


Date: December 2, 2014